Case 1:20-cv-23972-UU Document 14-1 Entered on FLSD Docket 10/14/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 1:20-cv-23972-UU

  AVIEL JUAREZ MATIANO, and other
  similarly-situated individuals,

         Plaintiff,

  v.

  5th AVENUE TREE EXPERTS, INC. and
  SAMI SLIM, individually,

        Defendants.
  ____________________________________/

                                     OFFER OF JUDGMENT

  To:    Anthony M. Georges-Pierre, Esquire
         Max Horowitz, Esquire
         REMER & GEORGES-PIERRE, PLLC
         Courthouse Tower
         44 West Flagler Street
         Suite 2200
         Miami, Florida 33130
         Email: agp@rgpattorneys.com
                mhorowitz@rgpattorneys.com

  Counsel for Plaintiff,

         Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants, 5th AVENUE

  TREE EXPERTS, INC. and SAMI SLIM, hereby offer to allow Judgment to be entered against

  them, jointly and severally, on all counts in the Complaint in this action in the amount of One

  Thousand and 00/100 Dollars ($1,000.00) plus interest, if any, representing $500.00 in alleged

  unpaid overtime wages, plus $500.00 in alleged liquidated damages and all other damages allege

  din the Complaint; but excluding any reasonable attorney’s fees and costs, which will be

  determined by the Court upon timely motion. This offer of judgment is made for the purposes

  specified in Federal Rule of Civil Procedure 68, and is not to be construed as either an admission
Case 1:20-cv-23972-UU Document 14-1 Entered on FLSD Docket 10/14/2020 Page 2 of 2




  that the Defendants are liable in this action, or that the Plaintiff has suffered any damage. To

  accept this offer, Plaintiff must serve written notice of acceptance within fourteen (14) days of

  the date this offer is made. If Plaintiff does not accept this offer, he may become obligated to pay

  Defendants’ costs incurred after the making of this offer in the event that he does not recover a

  judgment that is more favorable than this offer of judgment pursuant to FRCP 68(d). This Offer

  of Judgment shall not be filed with the Court unless (a) accepted or (b) in a proceeding to

  determine attorneys’ fees and/or costs.

         Respectfully submitted, this 30th day of September, 2020.

                                                    Adi Amit, P.A.
                                                    Counsel for Defendants
                                                    101 Centre
                                                    101 NE Third Avenue, Suite 300
                                                    Fort Lauderdale, Florida 33301
                                                    Phone:     (954) 533-5922
                                                    Fax:       (954) 302-4963
                                                    E-mail: adi@defenderofbusiness.com

                                                    By: s/Adi Amit
                                                       Adi Amit, Esquire
                                                       Florida Bar No. 35257



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 30, 2020, a copy of the foregoing documents
  has been served by email on Plaintiff’s counsel.

                                                       /s/ Adi Amit
                                                       Adi Amit




                                                   2
